Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 21, 2009, convicting him of attempted assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s contention, the issues raised by the defendant on appeal are preserved for appellate review. The defendant correctly contends that the prosecutor improperly impeached a defense witness during cross-examination regarding the witness’s prior arrests (see People v Miller, 91 NY2d 372, 380 [1998]). However, the error was harmless, since the evidence of the defendant’s guilt was overwhelming, and there is no significant probability that the verdict would have been different absent the error (see People v Crimmins, 36 NY2d 230, 242 [1975]; People v Bryan, 55 AD3d 921 [2008]).
The defendant’s remaining contention does not require reversal. Prudenti, P.J., Eng, Hall and Lott, JJ., concur.